In re: Merco Lands, Inc. applying for writs of review, certiorari, mandamus and/or prohibition.
Writ denied. We are unable to find that the trial court abused its discretion in granting a suspensive appeal.
BARHAM, J.,
is of the opinion the order permitting a suspensive appeal from this permanent injunction is an abuse of discretion. Defendant-appellant has been found to have transcended property rights under C.C. Art. 667. Moreover, this abuse of property right is in violation of positive statutory restrictions.